Let the rule nisi issue to the respondent, Richard V. Evans, judge of the Tenth judicial circuit, returnable on Thursday, April 7, 1921, at 3 o'clock p. m., to show cause why the writ prayed for in the petition should not be granted. And led an order issue to J.C. Hartsfield, sheriff of Jefferson county, Ala., commanding him to take the said Charles Margo. alias Charles Margo, into his custody and retain him therein pending further orders of this court.
                             April 7, 1921.